Motion Granted, Appeal Dismissed, and Order and Corrected Judgment and
Mandate filed May 26, 2022.




                                     In The

                    Fourteenth Court of Appeals

                              NO. 14-21-00091-CV

    THOMPSON HANCOCK WITTE & ASSOCIATES, INC., Appellant

                                        V.

           STANLEY SPURLING & HAMILTON, INC., Appellee

                    On Appeal from the 55th District Court
                            Harris County, Texas
                     Trial Court Cause No. 2016-81155-A


                                     ORDER

      This is an appeal from a judgment signed January 20, 2021. On April 5, 2022,
this court issued an opinion affirming the trial court’s judgment. On May 12, 2022,
appellant filed an unopposed motion to dismiss the appeal pursuant to Texas Rule of
Appellate Procedure 42.1(a)(1), with costs on appeal taxed against the party
incurring same, as the parties have settled the dispute between them.1 The motion
is expressly not conditioned on withdrawal of this court’s opinion, see Tex. R. App.
P. 42.1(c), and it also states appellee requests this court’s opinion be left undisturbed.

       After considering the motion, the motion is hereby GRANTED. A corrected
judgment will issue resolving the appeal as requested in the motion. We direct the
clerk of court to issue the mandate of the court immediately. The court declines to
withdraw its April 5, 2022 opinion. Tex. R. App. P. 42.1(c); see also Hous. Cable
TV, Inc. v. Inwood W. Civic Ass’n, 860 S.W.2d 72, 73 (Tex. 1993) (per curiam).

                                        PER CURIAM

Panel consists of Chief Justice Christopher and Justices Zimmerer and Wilson.




1
  Although the motion was styled as a joint motion, it was solely signed by counsel for appellant,
though the certificate of conference stated the motion was not opposed by appellee. Further,
although the motion simultaneously seeks a dismissal pursuant to Texas Rule of Appellate
Procedure 42.1(a)(2), it is not accompanied by an “agreement signed by the parties or their
attorneys and filed with the clerk,” making relief inappropriate under that rule. See Tex. R. App.
P. 42.1(a)(2).
                                                2